PER CURIAM.
On June 14, 1971, appellant was adjudged guilty of the offense of murder in the second degree and was sentenced to twenty-five years imprisonment. Although his notice of appeal was signed and notarized on July 12, 1971, the same was not filed until July 16, 1971, two days after the thirty-day period required by law. Appellant now moves this Court for the appointment of counsel on appeal.
 As the filing of a notice of appeal is jurisdictional, this Court is required to sua sponte dismiss the present appeal for lack of jurisdiction because the notice was untimely filed. Said dismissal is, however, without prejudice to appellant’s right to file a petition for habeas corpus in this Court seeking full appellate review of his conviction and requesting counsel to assist him in this endeavor.
Appeal dismissed.
SPECTOR, C. J., and WIGGINTON and JOHNSON, JJ., concur.